Citation Nr: 0944909	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  07-13 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

1.  Entitlement to an initial compensable rating for right 
inguinal hernia repair. 

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from May 1997 to 
September 2001 and from November 2003 to June 2005.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 2006, a 
statement of the case was issued in March 2007, and a 
substantive appeal was received in April 2007.  


FINDINGS OF FACT

1.  In his September 2009 hearing testimony as well as a 
contemporaneous statement, the Veteran indicated that he no 
longer wished to pursue an appeal on the issue of entitlement 
to an initial compensable rating for right inguinal hernia 
repair.

2.  The Veteran has PTSD due to stressors incurred in 
service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the Veteran, as it relates to the issue of entitlement to an 
initial compensable rating for right inguinal hernia repair, 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2009).

2.  PTSD was incurred during the Veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right Inguinal Hernia Repair

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the veteran or by his or her authorized representative.  38 
C.F.R. § 20.204.  In his September 2009 hearing testimony as 
well as a contemporaneous statement, the Veteran indicated 
that he wanted to withdraw his appeal as to the issue of 
entitlement to an initial compensable rating for right 
inguinal hernia repair.  Hence, there remain no allegations 
of errors of fact or law for appellate consideration of this 
issue.  Accordingly, the Board does not have jurisdiction to 
review the appeal of this issue and it is dismissed without 
prejudice.  

Posttraumatic Stress Disorder (PTSD)

The Veteran is seeking entitlement to service connection for 
PTSD.  Applicable law provides that service connection will 
be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  

The Veteran's DD 214 service personnel record showed that the 
Veteran received a  Combat Infantryman Badge during his 2nd 
period of active duty service.  Based on the receipt of this 
combat medal, the Board finds that that the Veteran 
experienced a combat stressor while serving in Iraq.  Thus, 
the Veteran's claimed inservice stressor(s) do not have to be 
corroborated as the Board finds that the Veteran's lay 
statements are sufficient to establish the occurrence of the 
Veteran's claims of inservice stressor(s).  Therefore, the 
only issue is whether the Veteran has a current diagnosis of 
PTSD. 

The Veteran was afforded a VA examination in September 2005.  
The claims file was reviewed.  After examining the Veteran, 
the examiner found that the Veteran did not meet the DSM-IV 
criteria for a diagnosis of PTSD.  Instead, the examiner 
diagnosed the Veteran with Adjustment Disorder with mixed 
anxiety and depressed mood.  

However, after thoroughly examining the Veteran and taking an 
accurate history, a May 2007 mental health assessment from 
Linn County Department of Health Service showed a diagnosis 
of PTSD due to his experiences in Iraq. 

Subsequently, the Veteran was afforded another VA examination 
in January 2008.  Again, the claims file was reviewed.  The 
examiner gave a diagnosis of generalized anxiety disorder 
related to the Veteran's experiences in Iraq.  The examiner 
did not discuss the May 2007 medical report that diagnosed 
the Veteran with PTSD, but indicated that the Veteran did not 
appear to be suffering from PTSD related to his combat 
experiences in Iraq.   

In support of his claim, the Veteran submitted lay statements 
from his employer and wife.  The statements described that 
the Veteran exhibited the following symptoms: nervousness, 
easily agitated, unhappy, distant, isolation, sleep 
disturbance problems, avoiding crowds, hypervigilance and 
anger outbursts.  At the September 2009 Board hearing, the 
Veteran also described these symptoms.  He further indicated 
that he had not been receiving any medical treatment for his 
PTSD.  

Initially, the Board observes that in an April 2009 rating 
decision, the RO granted service connection for an acquired 
psychiatric disorder assessed as generalized anxiety 
disorder.    

The Board is thus faced with a conflicting medical record as 
to whether the Veteran has a current diagnosis of PTSD.  The 
September 2005 and January 2008 VA examiners both found that 
the Veteran did not meet the criteria for PTSD.   However, 
after thoroughly examining the Veteran and taking an adequate 
history, the May 2007 private medical report showed a 
diagnosis of PTSD.  Thus, after weighing the positive 
evidence with the negative evidence, the Board must conclude 
that such evidence is in a state of equipoise.  In such 
situations, a decision favorable to the appellant is mandated 
by 38 U.S.C.A. § 5107(b).  Therefore, the Board finds that 
the Veteran does suffer from PTSD and that the PTSD has been 
sufficiently linked to wartime experiences.  In sum, the 
Board finds that the statutory and regulatory criteria for 
entitlement to service connection for PTSD have been met.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
which has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126, VA has a duty to notify the veteran 
of any information and evidence needed to substantiate and 
complete a claim, and of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain for the claimant. 38 U.S.C.A.  § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In light of the favorable decision as it relates to 
the issue of entitlement to service connection for PTSD, the 
satisfaction of VCAA requirements is rendered moot. 

The Board notes, however, that in March 2006, while this 
appeal was pending, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App.473 
(2006), in which the Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, and that a proper VCAA notice should inform the 
claimant that, if service connection is awarded, VA will 
assign a disability rating and effective date for the award.  
Id. 

It appears that the Veteran has not been provided with notice 
of the type of evidence necessary to establish a disability 
rating or an effective date in connection with his PTSD 
claim.  It is anticipated that the RO will ensure compliance 
with all with respect to the disability evaluation and the 
effective-date elements when effectuating the Board's 
decision.


ORDER

The appeal as to the issue of entitlement to an initial 
compensable rating for right inguinal hernia repair is 
dismissed.

Service connection for PTSD is warranted.  To that extent, 
the appeal is granted.  




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


